Title: To George Washington from the Massachusetts Council, 4 January 1777
From: Massachusetts Council
To: Washington, George



Sir
State of Massachusetts Bay Council Chamber Boston Jany 4th 1777.

Your favor of the 18th Decr last is come to hand which eased us in some Degree of the Anxiety we were in from an Ignorance of your Situation & at the same time gave us great Concern to find you had been so illy supported by the States in your Vicinity at a Period when every Effort might have been expected; but we hope an opportunity

for Recollection will awaken a Sense of Injury, that will prompt them to Exertions correspondent to the Importance of the Contest.
Having learned that the addition we had made to the monthly pay of the Men, who should inlist in the Battalions raising by this State, had been disapproved by Congress, and by your Excellency, we immediately put a stop to all such Inlistments, and in lieu of the monthly pay gave an additional Bounty payable out of the Treasury of this State; thinking this a necessary step to raise our Men; and directed all such as had inlisted upon our first encouragement, who should refuse to reinlist upon the last Terms, to be discharged the Service, upon their restoring the Bounty Money, or other Things they might have received in consequence of their inlistment.
But being informed by our Committee from the Northern Army, that they with the Consent of General Gates, had before our Battalions marched from Ticonderoga inlisted a Considerable Number of Men, upon the first mentiond Terms (and that probably more had since inlisted on the same Terms) a considerable proportion of which Men, they had reason to think woud decline to inlist on any other Terms by which means the little Army then under your Excellencys immediate Command might have been considerably weakened at a time which required every possible addition to its strength, we thought it absolutely necessary to take away that Election and retain such of them in the service upon the terms of their inlistment, as should decline accepting of the other until they should be duely discharged.
We trust this measure, instead of being disagreeable to the Congress, or your self, will meet with their, and your approbation, seeing unhappily we have before us but the choice of Evils.
As we thought it would be difficult, if not impossible, for General Lincoln to obtain your orders in time for the Disposition of the Militia under his Command we directed him to act in Concert with such General Officers as were left in the vicinity of New York in such manner as the situation of Affairs might require; subject to such Orders, as he might receive from the Commander in Chief, and we are happy to find our Directions to him coincide with yours—Our Officers are recruiting in the Country & with Success, but least the Success should not be equal to the present Exigencies we have in contemplation some other measures to Expedite this Business.
We heartily condole with you on the Loss of a brave Officer, and a Worthy Citizen in the Captivity of General Lee; and We feel the most tender Concern that your own Situation has been of late so embarrassed, but we hope that long before this time a spirit of Patriotism has roused the Friends of America, and prompted them to render you effectual Support.

You may depend on every Thing in our power for the general Safety, and we should be happy to know as often as may be, the situation of the Army under your immediate Command. I am Sir In the Name & by Order of the General Court of this State with very great Respect, & Esteem Your most obedt & humble servt

James Bowdoin Presidt of Council

